Fauntleroy, J.,
delivered the opinion of the court.
The judgment here complained of was rendered in favor of A. A. Tunstall against the commonwealth of Virginia, upon a petition filed for the identification aud verification of certain coupons under sections 406, 407, and 408 of the Code of Virginia of 1887, by which it was ascertained and adjudged that the said coupons, to the aggregate amount of $915, which had been theretofore tendered by the said A. A. Tunstall to John W. Bransford, treasurer of the city of Lynchburg, in payment of taxes due to the commonwealth of Virginia, are the genu*373ine, legal, past dne coupons cut from the bonds of the state of Virginia, and receivable for all taxes, debts, and dues to the commonwealth, and the fact ordered to be certified to the treasurer. Upon the trial of the issue made up in the case, the commonwealth excepted to the opinion of the court.
It appears from the record that the plaintiff produced certain bonds, purporting to be bonds of the state of Virginia, and evidence to show that the coupons tendered were cut from the said bonds thus produced; whereupon the commonwealth proposed to interrogate the witness as to the genuineness of the signature to the bonds, to which objection was made by the plaintiff', which was sustained by the court, unless the commonwealth should first file a plea of non est factum.
This case is one of a series of cases in the said corporation court of the city of Lynchburg, of which the case of the Commonwealth v. Hurt, (85 Va., 918) is exponent, and which was decided by this court in an opinion by Lewis, P. The judgment of the corporation court of the city of Lynchburg, complained of, is erroneous, and it is reversed and annulled, and the case is remanded for a new trial.
.Judgment reversed.